Citation Nr: 0003239	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 10 percent evaluation, effective March 
15, 1995.  The veteran timely appealed to the Board the 
initial rating assigned for his PTSD.  Thereafter, in April 
1997, the RO increased the evaluation of the veteran's PTSD 
to 30 percent, effective March 15, 1995.

When this matter was previously before the Board in March 
1998, the veteran's claim of entitlement to an evaluation in 
excess of 30 percent for his PTSD was denied.  The veteran 
appealed the denial of this claim to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court).  In a June 1999 order, 
the Court granted a joint motion for remand, vacated the 
Board's decision, and remanded the case for additional 
proceedings consistent with the joint motion.  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned, in light of the Court's recent decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REMAND

The June 1999 joint motion directed that the Board 
readjudicate the veteran's claim in light of the comment made 
by the examiner who conducted the February 1997 VA 
psychiatric examination that she was unable to assess the 
severity of the veteran's PTSD because he had failed to 
report for two scheduled feedback sessions.  In this regard, 
the joint motion pointed out that the examiner specifically 
noted that, as a result, she was unable to determine the 
extent to which the veteran's PTSD affected his 
employability.  Citing to the Court's decisions in Engelke v. 
Gober, 10 Vet. App. 396 (1997) and Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), the parties stated that there was 
no evidence in the record that the veteran had been advised 
of the importance of appearing for those feedback sessions so 
that he could make an informed decision as to whether to 
report.  

Under the circumstances, the Board finds that additional 
development is needed to properly adjudicate the veteran's 
claim.  The veteran should be scheduled to undergo 
comprehensive psychiatric examination to assess the severity 
of his PTSD.  The veteran is hereby advised that failure to 
report to the scheduled examination (and any subsequently 
examination(s) or "feedback session(s)" ), without good 
cause, may well result in the denial of his claim.  See 38 
C.F.R. § 3.655 (1999).

Prior to having the veteran undergo a VA psychiatric 
examination, however, the RO should obtain and associate with 
the claims folder all pertinent outstanding medical records.  
In this regard, the Board observes that the record reflects 
that the veteran has been receiving treatment for this 
disability at the St. Louis Regional Medical Center, a 
private facility, and at the Jefferson Barracks VA Medical 
Center in St. Louis, Missouri.  However, records from these 
facilities, dated subsequent to May 1996 and June 1996, 
respectively, have not been associated with the claims 
folder.  The RO should obtain any such outstanding treatment 
records, especially because they may contain medical evidence 
that might be determinative of the disposition of this claim.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Board notes that, during the course of this 
appeal, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As such, when readjudicating the veteran's claim for a higher 
evaluation for his PTSD, the RO should consider the matter 
under both the former and revised applicable schedular 
criteria.  The RO should also consider whether "staged 
rating" is appropriate, pursuant to the Fenderson decision, 
cited to above.

For all the foregoing reasons, the Board hereby REMANDS these 
matters to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since June 1996, from the 
Jefferson Barracks VA Medical Center in 
St. Louis, Missouri; dated since May 1996 
from the St. Louis Regional Medical 
Center; and from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  The examiner should also 
offer an opinion concerning the impact of 
the veteran's service-connected PTSD on 
his ability to obtain and retain 
employment.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should consider 
the issue of the propriety of the initial 
30 percent evaluation assigned for his 
PTSD on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  In considering this 
claim, the RO should initially consider 
the applicability of 38 C.F.R. § 3.655.  
If that provision is deemed inapplicable, 
the RO should then evaluate the 
disability under the former and revised 
applicable schedular criteria, 
considering the appropriateness of 
"staged rating" pursuant to the recent 
Fenderson decision, cited to above.  The 
RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him and his attorney a 
supplemental statement of the case and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with the Court's 
order, accomplish additional development and adjudication, 
and ensure that all due process requirements are met; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


